Citation Nr: 0124008	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basis eligibility for Department of Veterans Affairs (VA) 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the VA Regional 
Office (RO) in Manila, Philippines. 

In June 20001 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no qualifying active military service.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment. To implement the provisions of 
the law, VA has promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  Also, the appellant was 
notified of the governing laws and regulations in the 
December 1999 statement of the case (SOC), including the 
requirements for establishing, under 38 C.F.R. § 3.203, 
qualifying military service.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).  In Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994) it was held that where 
military service was not properly verified by the appropriate 
service agency, an attempt to establish status as a 
"veteran" was unsuccessful and that person never attained 
the status of a "claimant."  

"Since appellant never attained the status of a claimant, he 
never submitted a claim, well grounded claim or otherwise, 
and the [VA] was neither obligated to determine whether the 
appellant's claim was well grounded nor under a statutory 
duty to assist him in the development of evidence."  
Sarmiento, at 83.  However, the holding in Sarmiento did not 
address any duties or obligations under the VCAA.  

The VCAA, as codified at 38 U.S.C.A. § 5100 (West Supp. 
2001), now defines a claimant as "any individual applying 
for, or submitting a claim for, any benefits under the laws 
administered [by VA]."  Thus, to the extent that a 
"claimant" may have been redefined by the VCAA (as any 
individual applying for benefits) it appears that VA has met 
the duties imposed by VCAA in taking all reasonable steps to 
verify the appellant's alleged status as a "veteran."  

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  
The law also authorizes payment of a disability pension to a 
qualified "veteran" who has the requisite time in service.  
38 U.S.C.A. § 1521 (West Supp. 2001).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(2000).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.8(c) and (d).  
Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with USAFFE will 
include POW status immediately following a period of active 
duty, or a period of recognized guerrilla service or 
unrecognized guerrilla service under a recognized 
commissioned officer.  38 C.F.R. § 3.9(b) (2000). 

The United States Court of Veterans Appeals (Court) has held 
that, "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, the Board notes that service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

In this case, the record reflects that in April 1999 the 
United States Army Reserve Personnel Center certified that 
the appellant had no qualifying active military service.  
Therefore, the Board finds the RO adequately assisted the 
appellant, and that an additional request for verification of 
service is not warranted.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

In support of his claim, the appellant submitted several 
documents including a P.A. A.G.O. Form No. 55 of February 
1945 which indicates that the appellant served in the Army of 
the Philippines from December 1941 to December 1945.  Also 
submitted was a RAD Form No. 8 dated in January 1955 which 
indicates that according to a reconstructed roster of "F Co. 
2nd Bn., 62nd Infantry Regiment," the appellant served as a 
private "approved and recognized as of 8 July 1943."  That 
document also indicates that "[r]ecognition of subject 
guerrilla unit has been revised to be as of 17 November 1942 
in accordance with the said roster."  

The Board notes, however, that the documents submitted are 
not probative of service in the United States Armed Forces.  
Therefore, the Board finds that evidence submitted in support 
of the claim, including personal hearing testimony that the 
appellant was a prisoner-of-war (POW) for about 3 years (page 
4 of the transcript), is not evidence which VA may accept as 
verification of service.  In fact, VA is specifically 
prohibited from finding verified service based upon such 
evidence.  See Duro, 2 Vet. App. at, 532.  

Inasmuch as the service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits and has not attained 
status as a valid claimant.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  


ORDER

Basic eligibility for VA benefits is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

